In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________
         No. 02-19-00334-CV
    ___________________________

  NOVIEMBRE DONN HILL, Appellant

                    V.

    JIMMY WAYNE HILL, Appellee




  On Appeal from the 97th District Court
        Montague County, Texas
    Trial Court No. 2019-0165M-CV


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

       Appellant Noviembre Donn Hill attempts to appeal from the trial court’s Final

Decree of Divorce signed on August 12, 2019. No post-judgment motion was filed

to extend the appellate deadline, so the notice of appeal was due September 11, 2019.

See Tex. R. App. P. 26.1. Appellant, however, did not file a notice of appeal until

September 16, 2019.

       On September 20, 2019, we notified Appellant that we were concerned that we

may not have jurisdiction over this appeal because the notice of appeal was not timely

filed. See id. We cautioned that unless Appellant or any party desiring to continue the

appeal filed with the court, on or before September 30, 2019, a response showing

grounds for continuing the appeal, we may dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. We have not received a response.

       We do not have jurisdiction over an appeal absent a timely filed notice of

appeal. See Tex. R. App. P. 25.1(b); Howlett v. Tarrant Cty., 301 S.W.3d 840, 843 (Tex.

App.—Fort Worth 2009, pet. denied) (op. on reh’g) (citing Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997)).       Accordingly, because the notice of appeal was

untimely, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a),

43.2(f).

                                                     Per Curiam

Delivered: October 24, 2019



                                           2